Citation Nr: 1523050	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  06-37 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), to include as secondary to chronic liver disease with cirrhosis and splenomegaly.

2.  Entitlement to a rating in excess of 40 percent for chronic liver disease with cirrhosis and splenomegaly. 


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 and October 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran's claims were remanded by the Board for further development in July 2014.  At that time, it was noted that in the Veteran's December 2006 VA Form 9 (Formal Appeal), regarding the claim for a higher rating for his liver disease, he requested a Board hearing before a Veterans Law Judge sitting at the RO.  In April 2007, he withdrew the Travel Board hearing request and requested a video-conference hearing instead.  Subsequently, however, when he perfected an appeal with respect to the issue of entitlement to service connection for an acquired psychiatric disorder in October 2007, he indicated that he did not desire a Board hearing.  Thus, prior to making any determination with respect to either of the claims, in April 2014, the Board sent a letter to the Veteran to clarify whether he still desired a hearing before the Board.  He was informed that if he did not respond within 30 days, the Board would assume he did not want a hearing.  He did not respond to the letter.  As such, the Board deems his hearing request withdrawn.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the prior remand, the Veteran's liver disorder is currently evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7354, which pertains to hepatitis C.  However, his disability now includes cirrhosis of the liver, which is evaluated under Diagnostic Code 7312.  The Board notes that 38 C.F.R. § 4.113 provides that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  

However, the Veteran is not prohibited from receiving separate ratings under Diagnostic Code 7354 and 7312 under 38 C.F.R. § 4.114 (though consideration must be given to the principles articulated in 38 C.F.R. § 4.113 and whether separate ratings constitute pyramiding under 38 C.F.R. § 4.14).  It is possible for a Veteran to have separate and distinct manifestations from the same injury or disease which would permit rating under several diagnostic codes, but the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

As the evidence suggests that the Veteran's symptomatology may have increased in severity since the April 2011 VA examination, the Board found in July 2014 that a remand was necessary in order to schedule him for an appropriate VA examination so as to assess the current nature and severity of liver disease, to include whether he manifests separate symptomatology under Diagnostic Codes 7312 and 7354.  

The record shows that the examinations were scheduled, but were canceled.  However, it is unclear from the record whether the Veteran canceled his examination, or he simply failed to appear.  Following a review of the electronic claims file, it appears as though the Veteran's address and/or phone number may have changed, and thus the Veteran may not have known of his scheduled examination.  Further, there is indication that the Veteran was in the intensive care unit at the Los Angeles, California, VA Medical Center (VAMC), and that he therefore may have been physically unable to present for further examination at the time the examinations were scheduled.  

While the RO determined that the Veteran's failure to appear weighed against his claims, the Board has determined that, given the circumstances, the Veteran should be afforded an additional opportunity to report for VA examinations. 

Pertaining to the Veteran's claim for service connection for an acquired psychiatric disorder, he alleges that his psychiatric diagnoses were the result of his military service, to include being fired upon, while stationed at Fort Riley, Kansas.  The in-service stressor has been verified by the U.S. Army Crime Records Center.  The Veteran has current diagnoses as follows: mood disorder not otherwise specified (NOS), affective disorder, rule out PTSD, depression NOS, anxiety disorder NOS, and psychosis NOS.

In this case, the Veteran still has not been provided with a VA examination regarding any relationship between his current psychiatric diagnoses and the verified, in-service shooting event.  Given his current diagnoses of acquired psychiatric disorders and verified in-service stressor, a VA examination is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006), to determine whether his current disorders are causally-related to his period of active service.  

The Board also notes that the Veteran initially claimed service connection for an acquired psychiatric disorder on a direct basis.  During the pendency of his appeal, he submitted statements in June 2010 and April 2011 in which he reported that the medication for his service-connected liver disability makes him feel depressed.  As such, the VA examiner should consider whether the Veteran has any acquired psychiatric disorder that is caused or aggravated by his service-connected chronic liver disease with cirrhosis and splenomegaly or any medication taken to treat the service-connected disability. 

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's current address, then schedule him for a VA examination to determine the severity of his chronic liver disease with cirrhosis and splenomegaly.  All appropriate tests should be conducted.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A complete rationale for all opinions offered should be provided.

The examiner should thoroughly discuss all symptomatology related to the liver and related disease. Specifically, the examiner should consider the presence of the following possible symptoms and the duration of these symptoms since January 2005:

a) Weakness
b) Weight loss
c) Persistent jaundice
d) Ascites
e) Hepatic encephalopathy
f) Hemorrhage from varices or portal gastropathy (erosive gastritis)
g) Portal hypertension and splenomegaly
h) Anorexia 
i) Abdominal pain
j) Malaise
k) Nausea
l) Vomiting
m) Arthralgia
n) Right upper guardant pain
o) Hepatomegaly
p) Incapacitating episodes (if found, discuss duration in number of weeks during 12 month periods)
q) Dietary restrictions and whether there is use of continuous medication 

For each identified symptom, the examiner should attribute the symptom to hepatitis C or cirrhosis, or an entirely separate disorder.  For each found symptom, to the extent possible, the examiner should discuss severity and frequency (if applicable).  

If the examiner cannot attribute the symptom to one disease process, the examiner should so state and provide the reason.  The examiner should also consider the following relevant definitions contained in the regulations:

"Incapacitating episode" means a period of acute signs and symptoms severe enough to require bed rest and treatment by a physician.  

"Substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.  

4. Schedule the Veteran for a VA psychiatric examination by a VA psychiatrist or psychologist, to determine the current nature and etiology of any acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

Regarding PTSD, the examiner should specifically indicate whether the Veteran meets the diagnostic criteria for PTSD.  For each currently-diagnosed acquired psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is related to the Veteran's military service.

If the examiner determines that the Veteran has a current acquired psychiatric diagnosis that is not directly-related to service, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that any such disorder is caused or aggravated by his service-connected chronic liver disease with cirrhosis and splenomegaly and/or any medication taken to treat the service-connected disability. 

For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the verified in-service shooting event.  The rationale for any opinion offered should be provided.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claims.  The AOJ should specifically consider whether the Veteran is entitled to separate ratings for his cirrhosis under Diagnostic Code 7312 and his hepatitis C under Diagnostic Code 7354.  Additionally, the Veteran's claim for service connection should be adjudicated on both a direct and secondary basis.  If either claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




